F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 30 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    HENRY F. BUTLER,

                Plaintiff-Appellant,

    v.                                                   No. 03-3108
                                                 (D.C. No. 01-CV-2433-KHV)
    THE BOEING COMPANY,                                    (D. Kan.)

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before KELLY , HARTZ , and TYMKOVICH , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff-appellant Henry Butler, proceeding pro se, appeals the district

court’s grant of summary judgment to defendant-appellee The Boeing Company,

and the denial of his motion to alter or amend that judgment under Fed. R. Civ. P.

59(e). Plaintiff had alleged employment discrimination in violation of the Civil

Rights Act of 1866, 42 U.S.C. § 1981. On appeal, he reargues facts presented to

the district court, and he contends that the termination of discovery deprived him

of due process under the law. Aplt. Br. at 2-3, 11-20. We exercise jurisdiction

pursuant to 42 U.S.C. § 1291, and we affirm.

       On December 17, 2002, the district court granted defendant summary

judgment because plaintiff had “not shown that [defendant’s actions] were

pervasive or severe enough to alter the terms, conditions or privileges of his

employment . . . . Moreover, plaintiff [had] not shown that the alleged conduct

was based on race.”    Butler v. Boeing Co. , No. 01-2433-KHV, slip op. at 12 (D.

Kan. Dec. 17, 2002). On January 1, 2003, plaintiff personally filed a motion to

alter or amend judgment under Rule 59(e), purporting to sign on behalf of his

attorney. On January 10, 2003, plaintiff’s attorney filed a signed motion,

substantially complying with the district court’s order to cure this deficiency. We

thus treat the motion to alter or amend as having been filed on January 1, 2003.

       We review a district court’s grant of summary judgment     de novo , applying

the same legal standard used by the district court.   Simms v. Okla. ex rel. Dep’t of


                                             -2-
Mental Health and Substance Abuse Servs.          , 165 F.3d 1321, 1326 (10th Cir. 1999).

Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). When applying

this standard, we view the evidence and draw reasonable inferences therefrom in

the light most favorable to the nonmoving party.          Byers v. City of Albuquerque ,

150 F.3d 1271, 1274 (10th Cir. 1998).

       After thorough review of the record, we agree that plaintiff failed to show

that his perceived injuries on the job were pervasive or severe enough to alter the

terms, conditions or privileges of his employment.          Butler , No. 01-2433-KHV,

slip op. at 12; Bolden v. PRC Inc. , 43 F.3d 545, 551 (10th Cir. 1994). Moreover,

plaintiff failed to tie his perceived injuries to race.     Butler , No. 01-2433-KHV,

slip op. at 12; Trujillo v. Univ. of Colo. Health Sciences Ctr.      , 157 F.3d 1211,

1214-15 (10th Cir. 1998).       Plaintiff recites a litany of slights and insults that are

not necessarily connected, nor do they seem particularly directed at him or his

employment. For example, although plaintiff is an African-American man, in

noting that other people promoted were Caucasian, he fails to take into account

their individual merit, experience, and relative qualifications for the jobs to which

they were promoted. “[N]ot every insult, slight, or unpleasantness gives rise” to a


                                               -3-
valid employment discrimination claim.        Robinson v. City of Pittsburgh   , 120 F.3d

1286, 1297 (3d Cir. 1997);    Meritor Sav. Bank, FSB v. Vinson       , 477 U.S. 57, 67

(1986). We conclude that grant of summary judgment for defendant was

appropriate.

       Generally, if a plaintiff files his motion to alter or amend a judgment under

Rule 59(e) within ten days of the district court’s entry of judgment, we review the

district court’s decision not to grant the motion for abuse of discretion.      Adams v.

Reliance Standard Life Ins. Co.    , 225 F.3d 1179, 1186 n.5 (10th Cir. 2000). We

find no abuse of discretion and affirm the district court’s denial of the motion.

       Finally, we review district court decisions regarding discovery for abuse of

discretion. GWN Petroleum Corp. v. OK-Tex Oil & Gas, Inc.            , 998 F.2d 853, 858

(10th Cir. 1993). Discovery in this case closed with the entry of a pretrial

conference order on August 7, 2002. Plaintiff moved to reopen discovery on

September 24, 2002, nearly a month and a half after the scheduled close of

discovery, and nearly a month after defendant had filed for summary judgment.

His motion also failed to show that additional discovery was likely to lead to

relevant evidence. We hold that the district court did not abuse its discretion in

denying plaintiff’s motion to reopen discovery as inappropriate.




                                             -4-
      We AFFIRM the judgment of the district court for substantially the reasons

stated. All other motions are DENIED as moot.


                                                  Entered for the Court



                                                  Paul J. Kelly, Jr.
                                                  Circuit Judge




                                       -5-